ON MOTION FOR REHEARING
In her motion for rehearing, the Appellee relies upon three cases in support of her argument that our original opinion is erroneous.
She cites the Court to the holding in Castilleja v. Camero, 414 S.W.2d 424 (Tex.1967). Although the court in that case did recognize a strong public policy against conversion of property, that case clearly turned upon questions of contract law and is not applicable in this case involving a tort theory and conversion of money.
The Appellee also relies upon the decision in Ward v. Shriro Corporation, 579 S.W.2d 257 (Tex.Civ.App.—Dallas 1978, no writ), which involved a conversion of a check issued by an insurance company in payment of a water-damage claim under a builder’s-risk insurance policy. In that case, the court concluded that a specific chattel, the insurance check, had been converted from its rightful owner. As noted in our original opinion, there has never been a contention made by the Appellee that there was a conversion of the draft issued by Acceptance Insurance Company. The Ward case is not controlling.
Finally, the Appellee asserts that we have misinterpreted the holding in Suddarth v. Poor, 546 S.W.2d 138 (Tex.Civ.App.—Tyler 1977, writ ref’d n.r.e.). Her motion asserts that we in our opinion dismissed Suddarth by saying that the issue of conversion was not raised, and that the court in that case did not pass on that issue. She misreads our opinion. What we said was that the issue as to “conversion of money” was not raised and the Court did not pass on that issue. We stand on the language in our original opinion as to the decision in the Suddarth case.
The motion for rehearing is overruled.
ARMENDARIZ, J., not sitting.